SULLIVAN, C. J.
This is an appeal from the judgment of the district court of Elmore county on an appeal from an order of the board of county commissioners disallowing appellant’s claims for services as road contractor for road district No. 4 of said county for the quarters ending April 1 and July 1, 1903. A motion is made by counsel for respondent to dismiss the appeal on three several grounds, the second of which is that no undertaking on appeal was filed as required by the statute in such cases. It is contended by counsel for appellant that under the provisions of section 1777, and acts amendatory thereof of the Revised Statutes, no undertaking is required to be given by the appellant in this case. That part of said section referring to the point in controversy is as follows: "When *765the appeal is made for the purpose of protecting the interests of the county and of the people, no requirement shall be made of the appellant for security of costs, except that when the district judge shall be of the opinion that such appeal is not made in good faith,” etc.
It is contended that this court construed said provision in the case of Ravenscraft v. Board of County Commrs., 5 Idaho, 178, 47 Pac. 942, in accordance with the view above expressed by counsel for appellant. That was an appeal by a taxpayer to protect the interests of the people, and comes clearly within the provisions of said sections above quoted, while the ease at bar is an appeal, by a private person to protect his own interests, from an order disallowing his personal claims. This appeal was not taken “for the purpose of protecting the interests of the county and of the people,” hut was for the purpose of protecting appellant’s individual rights. The provisions of said section are too plain to require construction, and do not exempt the appellant from filing an undertaking for costs on appeal. He having failed to file such undertaking, the motion to dismiss must he granted, and it is so ordered. Costs of the appeal are awarded to the respondent.
Stockslager and Ailshie, JJ., concur.